                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                      AT GREENEVILLE

          UNITED STATES OF AMERICA,
                          Plaintiff,
               v.                                                No. 2:14-cr-83
                                                                 Judge Greer
          KATRINA LANIER,
                                  Defendant.

                        MOTION TO POSTPONE DEFENDANT’S
                  SELF-SURRENDER DATE FOR SERVICE OF SENTENCE

          The United States moves this Court to postpone the date for defendant Katrina Lanier to

   surrender for service of her sentence at the Bureau of Prisons and, in support thereof, states:

          1.       Defendant and her husband, co-defendant Ricky Lanier, were convicted by a jury

   in 2016 of various offenses arising from a scheme to fraudulently obtain government contracts.

   (Doc. 203, Jury Verdict.)

          2.       Defendant was sentenced to 30 months’ imprisonment, followed by three years’

   supervised release. (Doc. 273, Judgment.) Because defendant’s husband was also sentenced to

   a custodial sentence and they had two minor children, defendant requested a staggered sentence,

   so her custodial sentence would not begin until her husband had completed his sentence. (Doc.

   285, Motion.) The Court agreed, ordering defendant to “surrender for service of sentence at the

   institution designated by the Bureau of Prisons . . . after May 1, 2020.” 1 (Doc. 297, Order.)

          3.       In the meantime, both defendants appealed their convictions, and the Sixth Circuit

   remanded for further proceedings. (Doc. 307, Sixth Circuit Opinion.) Defendant’s husband was

   released from custody pending those proceedings. (Doc. 312, Order.) And defendant’s appeal is

   again pending before the Sixth Circuit.



          1
              The Bureau of Prisons expected defendant to self-report on May 5, 2020. She did not.


Case 2:14-cr-00083-JRG-MCLC Document 484 Filed 05/06/20 Page 1 of 2 PageID #: 8968
          4.      The coronavirus which causes COVID-19 has created a global pandemic. The

   United States has over 1.17 million confirmed and presumed positive cases of COVID-19, and

   more than 68,000 people have already died as a result of the virus. COVID-19: U.S. at a Glance,

   Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/cases-

   updates/cases-in-us.html (accessed May 6, 2020).

          5.      The Bureau of Prisons has implemented numerous preventive and mitigation

   measures to safeguard the health of the individuals in its custody. Those measures include

   restricting access to BOP facilities, screening inmates and staff, and quarantining those at risk of,

   or who display symptoms of, COVID-19, including those self-surrendering to serve a custodial

   sentence. At the suggestion of the Bureau of Prisons, the United States recommends that

   defendant’s self-surrender date be postponed in light of the COVID-19 pandemic. The Court

   may also wish to postpone that date until the conclusion of defendant’s pending appeal.

          6.      Defendant’s counsel has no objection to this motion.

          For the foregoing reasons, the United States asks the Court to enter an order postponing

   defendant’s self-surrender date until a date on or after October 1, 2020.

                                                         Respectfully submitted,

                                                         J. Douglas Overbey
                                                         United States Attorney

                                                 by:      s/ Donald Wayne Taylor
                                                         Donald Wayne Taylor
                                                         Assistant United States Attorney
                                                         KY Bar No. 86663
                                                         220 West Depot Street, Ste. 423
                                                         Greeneville, TN 37743
                                                         (423) 639-6759
                                                         Wayne.Taylor2@usdoj.gov




                                                     2

Case 2:14-cr-00083-JRG-MCLC Document 484 Filed 05/06/20 Page 2 of 2 PageID #: 8969
